 

Exhibit 10.2

[***] = CERTAIN INFORMATION HAS BEEN OMITTED BECAUSE IT IS BOTH NOT MATERIAL AND
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

AMENDMENT NO. 1 TO
LICENSE AGREEMENT

 

This AMENDMENT NO. 1 (the “Amendment”) is made and entered into as of June 27,
2019 (“Effective Date”), by and between Arcus Biosciences, Inc. (“Arcus”), with
offices at 3928 Point Eden Way, Hayward, CA 94545, U.S.A., and WuXi Biologics
(Cayman) Inc. (“WuXi Biologics”), with an address at Ugland House, Grand Cayman,
KY1-1104, Cayman Islands. Arcus and WuXi Biologics may be referred to in this
Amendment individually as a “Party” or together as the “Parties.”

WHEREAS, WuXi Biologics and Arcus are parties to the License Agreement dated
August 16, 2017 (“LICENSE AGREEMENT”);

WHEREAS, the Parties desire to enter into this Amendment for the purpose of
amending certain definitions and expanding the Territory as set forth herein;

NOW THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, IT
IS HEREBY AGREED AS FOLLOWS:

 

1.

Solely for purposes of the first Licensed Product to achieve the Development
Milestone [***] set forth in Section 5.3, [***] shall mean [***].

 

For the avoidance of doubt, such amended definition shall [***].

 

 

2.

In Section 1 of the LICENSE AGREEMENT, the definition of “Excluded Territory” in
the LICENSE AGREEMENT is hereby deleted in its entirety and replaced with the
following definition:

“Excluded Territory” means the countries of China (including Hong Kong, Taiwan,
and Macau) and Thailand.”

 

3.

For clarity, in Sections 5.3 (Milestone Payments) and Section 5.4 (Royalties),
Territory shall mean all the countries and territories of the world other than
China (including Hong Kong, Taiwan, and Macau) and Thailand, and the Net Sales
of Licensed Products in the Territory shall include the Net Sales in the
additional jurisdictions (Korea, Indonesia, Brazil and Russia) and the Net Sales
in all other jurisdictions in the original Territory.

1

 

--------------------------------------------------------------------------------

 

 

4.

“Licensed Patents” and Exhibit 1 in the LICENSE AGREEMENT is hereby amended to
include the additional Patents listed in Exhibit A of this Amendment.

 

5.

As of the Effective Date of this Amendment, WuXi represents and warrants that
the representations and warranties made by WuXi in Section 7.2 of the LICENSE
AGREEMENT with respect to the Licensed Patents (as amended herein) and any
corresponding Licensed Know-How, Licensed IP and Third Party agreement(s) are
true and correct as of the Effective Date.

 

6.

Except as otherwise provided herein, all terms and conditions of the LICENSE
AGREEMENT shall remain in effect and unchanged.

 

7.

This Amendment shall be governed by and construed in accordance with the
governing law provision set forth in the LICENSE AGREEMENT.

 

8.

Any dispute arising from or relating to the subject matter of this Amendment
shall be resolved in accordance with the dispute resolution provisions set forth
in the LICENSE AGREEMENT.

 

9.

This Amendment may be executed in counterparts, each of which, when executed,
shall be deemed to be an original and all of which together shall constitute one
and the same document. Execution of a facsimile copy (including PDF) shall have
the same force and effect as execution of an original, and a facsimile signature
shall be deemed an original and valid signature.

 

 

[Signature page follows]




2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, authorized representatives of the Parties have duly executed
this Amendment to be effective as of the Effective Date.

 

ARCUS BIOSCIENCES, INC.

 

WUXI BIOLOGICS (CAYMAN) INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Terry Rosen

 

By

 

/s/ Chris Chen

Name:

 

Terry Rosen

 

Name:

 

Chris Chen

Title:

 

CEO

 

Title:

 

CEO

 

 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT A

ADDITIONAL LICENSED PATENTS

[***]

 

 

4

 